DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16 is amended as follows:
16. (currently amended)	A dose setting mechanism comprising: a dose knob; a dose selector; a radial projecting rib positioned circumferentially on an inside surface of the dose selector; and a snap element comprising a first protrusion and a second protrusion, wherein engagement of the second protrusion with the radial projecting rib prevents axial movement of the dose selector in a distal direction, the distal direction being a direction toward an end of the dose setting mechanism that is furthest from an injection site of a patient, and wherein the dose selector can only move in a distal direction during dose delivery when the second protrusion is aligned with the cut-out of the  radial projecting rib.
Claim 18 is amended as follows:
18. (currently amended) A dose setting mechanism comprising: a dose knob; a dose selector; a radial projecting rib positioned circumferentially on an inside surface of the dose selector; and a snap element comprising a first protrusion and a second protrusion, wherein engagement of the second protrusion with the radial projecting rib prevents axial movement of the dose selector in a distal direction, the distal direction being a direction toward an end of the dose setting mechanism that is furthest from an injection site of a patient, and wherein the second protrusion will abut a proximal side of the  radial projecting rib if the dose knob is released during dose delivery.
Reasons for Allowance
Claims 1-10 and 12-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Jorgensen et al (US 2011/0270214), fails to disclose or make obvious a device as described in claim 1. Specifically, Jorgensen fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, comprising “a floating spline positioned on an outer surface of the snap element such that the snap element can rotate relative to the floating spline, but is axially fixed on the outer surface” and “a dose selector comprising an inner surface having dose stops that correspond to finite set of predetermined fixed dose settings.” Jorgensen teaches a floating spline (232; Fig. 4a) and a snap element (230) which are axially displaceable with respect to one another (¶0106). Furthermore, a dose selector (220; Fig. 6) of Jorgensen discloses a flexible set of dose settings instead of a finite set of predetermined fixed dose settings as required by the claim. 
The closest prior art of record, Moller (US 2012/0277683), fails to disclose or make obvious a device as described in claim 10. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the radial projecting rib further comprises a cut-out that is positioned in alignment with a dose stop that corresponds to one of a finite set of predetermined fix dose settings.” Instead, Moller teaches a flexible dose setting member in the form of a scale drum (5; Fig. 2) with fixed ribs (27; Fig. 4).
The closest prior art of record, Moller, fails to disclose or make obvious a device as described in claims 14 and 16. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the second protrusion is aligned with a cut-out in the radially projecting rib” during dose delivery. Instead, Moller teaches a first and second protrusion (29; Fig. 4) without any cutouts that stay in engagement with a radially projecting rib (27) during dose delivery. 
The closest prior art of record, Moller, fails to disclose or make obvious a device as described in claim 15 and 17. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the radially projecting rib comprises a plurality of cut-outs that are axially aligned to a plurality of dose stops positioned on an inside surface of the dose selector, where each dose stop corresponds to one of a finite set of predetermined fix dose settings.” Instead, Moller teaches a first and second protrusion (29; Fig. 4) without any cutouts that work with a flexible dose setting member in the form a scale drum (5).
The closest prior art of record, Moller, fails to disclose or make obvious a device as described in claim 18. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the second protrusion will abut a proximal side of the radially projecting rib if the dose knob is released during dose delivery.” Instead, Moller teaches a first and second protrusion (29; Fig. 4) that are distal to a radially projecting rib (27) during dose delivery and are therefore unable to abut a proximal side of the radially projecting rib (27).
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1, 10, and 14-18. Claims 2-9, 12-13, and 19-20 are allowable for incorporating the above limitations due to their respective dependencies on claims 1 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783